Citation Nr: 1746909	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-33 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for right shoulder impingement with secondary bursitis and supraspinatus tear (limitation of motion of the right shoulder).  

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to October 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2011 decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

The Board also notes that in November 2015, the agency of original jurisdiction denied an increased rating for bilateral hearing loss.  In correspondence in March 2016 within a year of the rating decision, the Veteran submitted a Notice of Disagreement (NOD) regarding this issue.  Typically, when there has been an initial RO adjudication of a claim and a Notice of Disagreement has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued a July 2016 letter acknowledging the NOD and explaining the different appeal options.  Thus, as the RO has acknowledged receipt of the NOD, and indeed undertaken further development of the issue, this situation is distinguishable from Manlincon, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

First, the Board has received notification that the Veteran is in receipt of Social Security Disability benefits from the Social Security Administration (SSA).  In November 2012; VA received notification that a CD was being sent with documents from SSA; however the documents from the CD do not appear in the electronic claims file.  In June 2014, some records were received from the SSA; however, they do not contain any medical records or final adjudication.  The duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, VA has no idea what is included in the SSA records.  Therefore, any outstanding SSA records must be obtained.  38 C.F.R. § 3.159 (c)(2) (2016).

Next, in the SSA records which were received, the Board notes there is a copy of the Veteran's Disability Report.  In this report the Veteran reported that he had received treatment for his claimed Hepatitis C through May 2005 at the VA outpatient clinic in Fort Myers, Florida as well as at the VA primary care clinic in Naples, Florida, for chest pains due to Hepatitis C through July 2005.  No records from these facilities dated in this time period have been associated with the claims file.  Thus, there appear to be outstanding VA medical center (VAMC) treatment records that should be obtained.  

Next, VA should obtain a copy of the Veteran's signed informed consent form for his July 2008 VA shoulder surgery.  

Finally, the Veteran's representative contends in the September 2017 brief that the April 2011 VA examiner did not properly address VA's failure to obtain the proper antibiotics to control the post-operative infection and delayed physical therapy caused the current limitation of his shoulder.  The Board finds that a new VA examination is warranted to address these contentions.  

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.

2.  Obtain any outstanding VAMC treatment records for the Veteran's treatment for Hepatitis C at the VA outpatient clinic in Fort Myers; as well as at the VA primary care clinic in Naples, Florida.

3.  Obtain the Veteran's signed informed consent document from his July 2008 shoulder surgery.  

4.  After the above is completed, arrange for all pertinent evidence of record to be made available to and reviewed by a VA physician with sufficient expertise who should be requested to review the Veteran's pertinent history and provide a medical opinion as to whether there is a 50 percent or greater probability that the Veteran's current limitation of motion of his right shoulder was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  

The physician should specifically address the Veteran's contentions that his current shoulder disability was caused either by:

(i)  his not immediately receiving antibiotics after his surgery; or

(ii)  the delay in starting VA physical therapy.

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

5.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


